                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE CALIFORNIA BAIL BOND                        Case No. 19-cv-00717-JST

                                   8     ANTITRUST LITIGATION
                                                                                           ORDER SETTING BRIEFING
                                   9                                                       SCHEDULE AND PAGE LIMITS

                                  10                                                       Re: ECF No. 99
                                         THIS DOCUMENT RELATES TO:
                                  11

                                  12     All Actions
Northern District of California
 United States District Court




                                  13
                                              Plaintiffs have filed an administrative motion to set a briefing schedule and page limits for
                                  14
                                       Defendants’ responses to Plaintiffs’ Second Amended Complaint and motion to lift the discovery
                                  15
                                       stay. ECF No. 99. Defendants have filed a response. ECF No. 101.
                                  16
                                              Having reviewed the parties’ arguments, the Court sets the following schedule and page
                                  17
                                       limits for Defendants’ responses and the associated briefing:
                                  18
                                                  •    Motion(s) to Dismiss: joint/consolidated motion(s) due June 12, 2020, with a
                                  19
                                                       maximum of 60 pages; consolidated opposition(s) due July 13, 2020, with a
                                  20
                                                       maximum of 60 pages; joint/consolidated reply(ies) due August 3, 2020, with a
                                  21
                                                       maximum of 30 pages.
                                  22
                                                  •    Motion to Lift Discovery Stay: response due May 27, 2020, with a maximum of
                                  23
                                                       ten pages; reply due June 3, 2020, with a maximum of five pages.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: May 21, 2020
                                  26                                                   ______________________________________
                                  27                                                                 JON S. TIGAR
                                                                                               United States District Judge
                                  28
